DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.

 Response to Amendment
Applicant’s amendment has been entered. Claims 1-10, 12, and 15-20 are pending of which claims 1-10 are withdrawn from consideration. Claims 11, 13-14 and 21 are canceled. Amendments requiring a nonzero amount of V have overcome rejections over Teracher (US5817196). 
Note that in the event of rejoinder, the limitation             
                720
                °
                C
                ≤
                
                    
                        T
                    
                    
                        INT
                    
                
                ≤
                650
                °
                C
            
         recited in claim 1 would require correction to either             
                650
                °
                C
                ≤
                
                    
                        T
                    
                    
                        INT
                    
                
                ≤
                720
                °
                C
            
         or             
                720
                °
                C
                ≥
                
                    
                        T
                    
                    
                        INT
                    
                
                ≥
                650
                °
                C
            
         because there mathematically is no individual temperature which is both greater than or equal to             
                720
                °
                C
            
         and less than or equal to             
                650
                °
                C
            
        . Presently claim 1 does not require all limitations of the broadest product steel sheet claim under examination.

Claim Interpretation
The specification does not provide explicit clarification on the range of specific activity encompassed by approximate language; therefore, the word “about” will be interpreted as encompassing ±10% of the recited numerical value, and the limitation “about 40%” in claim 19 will therefore be interpreted as encompassing a range of: 36-44%.
Though the claims identify the claimed steel sheet as a “dual phase steel sheet”, the number of microstructure phases present in the example steel sheet in the specification and in claim 20 is three (ferrite, martensite, bainite); therefore, the limitation “dual phase steel sheet” will be interpreted to require “at least two phases”.
In view of applicant’s remarks filed November 4, 2021, the limitation “hole expansion ratio” in claim 19, will be interpreted as the measured degree of expansion of a hole just before cracking occurs when the expansion of the hole is taken to the point of cracking.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US20180148809) cited in prior office action(s). 
Regarding claim 12 Okamoto discloses a steel sheet [0009], [0072]. Elements of the chemical composition in wt% disclosed by Okamoto are compared with the presently claimed chemical composition in wt% in the table below.
Element
Okamoto
Present claim 12
C
0.03 to 0.35 [0011], [0073]
0.03-0.12
Mn
0.3 to 4.0 [0013], [0075]
0.8-1.5
Si
0.01 to 2.0 [0012], [0074]
< 0.1
Cr
0.0 to 3.0 [0018], [0080] 
0.3-0.7
S
0.05 or less [0016], [0078]
0.008 maximum
P
0.10 or less [0015], [0077] 
0.025 maximum
Al
0.01 to 2.0 [0014], [0076]
0.01 to 0.1
N
0.010 or less [0017], [0079] 
0.007 maximum
Nb
0.0 to 0.3 [0022], [0084]
0.005-0.035
V
 0.0 to 0.5 [0024], [0086] 
More than 0 and 0.06 maximum
Fe and inevitable impurities
Balance [0030], [0092]
remainder


Okamoto discloses amounts of alloying elements in ranges overlapping claimed ranges [0011-30], [0073-92]. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Okamoto discloses a microstructure [0031-35] of 20% or more ferrite [0173-174], 5% or more martensite [0171-172] and 5% or less pearlite [0175-176]. The microstructure explicitly set forth by Okamoto [0031-35], [0170] therefore encompasses the interpretation of dual phase given above.
Okamoto discloses the steel sheet has a martensite grain size of 4 µm or less ([0036], claim 1), and an average grain size for all phases of 10 µm or less [0194-195]. The ranges disclosed by Okamoto ([0036], [0194-195], claim 1) overlap or encompass the claimed ranges. Okamoto discloses a tensile stress (tensile strength) of 500 N/mm2 = 500 MPa or more [0187]. The range disclosed by Okamoto overlaps the claimed range, and Okamoto discloses examples which show that Okamoto considers tensile strength greater than 600 MPa (600 N/mm2) to be inventive (Tables 4 and 8). When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
The steel sheet disclosed by Okamoto must have some yield stress. Okamoto is silent on the numerical value of the yield stress, which the steel sheet must possess. Yield stress, is a material property of a steel sheet that is inseparable from the chemical composition and microstructure of the material of the sheet. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or (emphasis added) are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Considering the composition of the steel sheet disclosed by Okamoto [0011-30], [0073-92], the microstructure of the steel disclosed by Okamoto [0031-35], [0170-175], the grain sizes disclosed by Okamoto ([0036], [0194-195], claim 1), and the material properties which Okamoto does explicitly disclose ([0187], Tables 4 and 8, Figs. 7-10), the disclosure of Okamoto establishes a sound basis that the yield stress, which the steel sheet disclosed by Okamoto must have, would meet or overlap the ranges recited in claim 12.
Regarding claim 16, the elongation which Okamoto measures is the total elongation (elongation at ultimate tensile test) [0187], [0234]. Values of inventive elongation disclosed by Okamoto range from 15.5% to 33.9%, and inventive elongations show that Okamoto explicitly considered elongations within the claimed range (Tables 4 and 8, Figs. 7 and 9). When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 20, the microstructure disclosed by Okamoto encompasses the claimed ranges. [0031-35], [0170]. Examples disclosed by Okamoto show that Okamoto considers steels with both 70% or more ferrite and 10% or more martensite as inventive (samples 1-2, 8-11, 24, 29-30, 35 Table 4; samples 102, 109, 111-112, 130, 137, 149 Table 8). When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Regarding claims 15, and 17-19, while the steel sheet disclosed by Okamoto must have some uniform elongation, strain hardening exponent, yield ratio, and hole expansion ratio in a punched state, Okamoto is silent on the values of the uniform elongation, strain hardening exponent, yield ratio, and hole expansion ratio in a punched state of the steel sheet. Uniform elongation, strain hardening exponent, yield ratio, and hole expansion ratio in a punched state, are material properties of a steel sheet that are inseparable from the chemical composition and microstructure of the material of the sheet. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Considering the composition of the steel sheet disclosed by Okamoto [0011-30], [0073-92], the microstructure of the steel disclosed by Okamoto [0031-35], [0170-175], the grain sizes disclosed by Okamoto ([0036], [0194-195], claim 1), and the material properties which Okamoto does explicitly disclose ([0187], Tables 4 and 8, Figs. 7-10), Okamoto establishes a sound basis that the uniform elongation, strain hardening exponent, yield ratio, and hole expansion ratio in a punched state which the steel sheet disclosed by Okamoto must have, meet or overlap the ranges recited in claims 15, and 17-19.

Claim(s) 12, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Metal (JP931534A) cited in the IDS dated December 19, 2018. Please note the new copy of the original Japanese language document submitted with the present office action which contains the data tables that scanned poorly in the applicant-provided copy. 
Regarding claim 12, Sumitomo Metal discloses a dual phase steel sheet ([0006], [0022], [0024], “in order to obtain a two-phase mixed structure” [0025]). Elements of the chemical composition in wt% disclosed by Sumitomo Metal is compared with the presently claimed chemical composition in wt% in the table below.
Element
Sumitomo Metal
Present claim 12
C
0.03-0.08 [0024]
0.03-0.12
Mn
1.0 to 2.0 [0028]
0.8-1.5
Si
0.30 or less [0025]
< 0.1
Cr
0.6 or less [0039]
0.3-0.7
S
Upper limit of 0.02 [0046]
0,008 maximum
P
0.010 to 0.030 [0029]
0.025 maximum
Al
0.10 or less [0045]
0.01 to 0.1
N
0.0040 or less [0038]
0.007 maximum
Nb
0.01 to 0.06 [0035]
0.005-0.035
V
0.06 or less [0041]
More than 0 and 0.06 maximum
Fe and inevitable impurities
Balance [0022]
remainder


The chemical composition of the steel sheet disclosed by Sumitomo Metal overlaps the chemical composition of the claimed steel sheet. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Examples 1-2, 5-8, and 10-15 in Table 3, each have a yield stress within the range 350-500 MPa (1 N/mm2 = 1 MPa); therefore, the ranges of yield stresses of the steel sheets disclosed by Sumitomo Metal would be expected to overlap the claimed yield stresses. Sumitomo Metal discloses the steels have a tensile strength of 540 N/mm2 or more (1 N/mm2 = 1 MPa), which overlaps the claimed range of a tensile strength with a minimum of 600 MPa. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Examples 1-6, 8-13, and 15 in Table 3 of Sumitomo Metal have tensile strengths greater than 600 MPa (Table 3).
Sumitomo Metal is silent on the size of the grains of the disclosed steel sheet. Sumitomo Metal discloses that the cooling rate from hot rolling is 30°C/s or higher [0022], and that the material includes ferrite [0022], [0025], and notes that Nb addition strengthens the ferrite phase [0035]. The grain size is a material property of a material that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). The present disclosure indicates that the amount of Nb refines ferrite grain size (page 5 last paragraph) and states “[t]he cooling rate should be higher than 4(C/s to prevent formation of pearlite. Any pearlite, or degenerate pearlite if formed leads to deterioration of both, tensile strength as well as stretch flangeability. High cooling rate also results in lowering the ferrite start temperature which leads to refinement of the ferrite grain size. It also prevents the growth of the ferrite. By increasing the cooling rate and controlling rolling schedule, the desired grain size of 2-6 µm can be achieved” (page 7 last paragraph). Given the cooling rate disclosed by Sumitomo Metal [0022], the chemical composition disclosed by Sumitomo Metal [0022-46], and the mechanical properties disclosed by Sumitomo Metal (Table 3), the disclosure of Sumitomo Metal establishes sound basis that the grain size of the steel disclosed by Sumitomo Metal meets the ferrite grain size limitation of claim 12.
Regarding claim 15, Sumitomo Metal is silent on the numerical value of the uniform elongation but Sumitomo Metal does disclose that dual phase steels have both high uniform and total (fracture) elongation [0006]. Sumitomo Metal measure the total elongation [0016], and Examples 1-15 have total elongation from 24.3% to 35.3% (Table 3). Uniform elongation is a material property that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Considering Sumitomo Metal discloses that dual phase steels have high uniform elongation [0006], and the mechanical properties, including total elongation of the steel sheet disclosed by Sumitomo Metal (Table 3) are within the mechanical properties of the steel of the present disclosure, the disclosure of Sumitomo Metal establishes a sound basis that uniform elongation of the claimed steel would be present in the steel disclosed by Sumitomo Metal. 
Regarding claim 16, Sumitomo Metal measures the total elongation [0016], and Examples 1-15 have total elongation from 24.3% to 35.3% (Table 3); therefore, the ranges of total elongations of the steel sheets disclosed by Sumitomo Metal would be expected to meet the claimed elongation.
Regarding claim 18, every inventive example of Sumitomo Metal calculates a ratio of yield strength to tensile strength between 60% and 80% (Examples 1-15, Table 3).

Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Metal (JP931534A) as applied to claim 12 above, and further in view of AN (US20170260602). AN is cited in prior office action(s).
Regarding claim 20, Sumitomo Metal discloses that the steels contain ferrite and martensite [0006], [0025], [0028], but Sumitomo Metal does not disclose the phase proportions.
AN teaches a steel sheet with a chemical composition substantially similar to that of Sumitomo Metal (AN [0015], Sumitomo Metal [0022-46]). AN teaches a microstructure of fraction, ferrite (F) of 80% or more, martensite (M) of 20% or less (excluding 0%), and bainite (B) of 5% or less [0015], [0077]. AN teaches that the proportion of bainite is low, and suggests the steel only contains ferrite, martensite and ferrite [0077-78]. AN teaches that the microstructure allows for favorable elongation and tensile strength while maintaining a low yield ratio [0077-79], [0085].
Both Sumitomo Metal and AN teach steel sheets with similar compositions with both ferrite and martensite. Sumitomo Metal teaches that the steel sheet should have a low yield ratio [0025] and excellent mechanical properties including tensile strength an elongation [0065].
The steel sheets disclosed by Sumitomo Metal must have some microstructure. It would have been obvious for one of ordinary skill in the art to form the steel sheet of Sumitomo Metal such that it had the microstructure of AN because AN teaches that such a microstructure is responsible for the properties [0077-79], [0085] which meet the objectives of the steel sheet of Sumitomo Metal [0025], [0065]. Such a microstructure overlaps the microstructure recited in present claim 20. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claims 17 and 19, Sumitomo Metal teaches modifying parameters to control hole expansion [0019-20], and AN teaches compositions and microstructures affecting hardening [0085], but Sumitomo Metal does not disclose a cracking threshold for determining the hole expansion and AN is silent on the resulting strain hardening exponent. Hole expansion and strain hardening exponents are material properties that are inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given the chemical composition disclosed by Sumitomo Metal [0022-46], the microstructure of Sumitomo Metal in view of AN as applied above, and the separate properties which both Sumitomo Metal and AN teach, the steel sheet of Sumitomo Metal in view of AN as applied to claim 20 would be expected to meet the claimed limitations on Strain hardening exponent and hole expansion.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding rejections of claims 12 and 15-19 over Okamoto (US20180148809) applicant argues that “the limited information provided in Okamoto about the microstructure and mechanical properties of the disclosed dual phase steel sheet is not sufficient to conclude that the dual phase steel sheet of Okamoto will have all of the mechanical properties of the claimed dual phase steel sheet”. This argument is not persuasive because Okamoto provides chemical composition [0011-30], [0073-92], microstructure [0173-176], including grain size [0036], [0194-195], and mechanical properties [0187] meeting those of the presently disclosed invention, which is more than sufficient to establish a sound basis for believing that the products of the applicant and the prior art are the same. See MPEP 2112.01 (I) and (II). Note that the standard for establishing a sound basis that the claimed and prior art products are the same is when the claimed and prior art products are substantially identical in structure or composition, or (emphasis added) are produced by substantially identical processes. See MPEP.2112.01(I). A substantially identically product alone is sufficient to establish an expectation of inherent properties on which the art is silent.
Applicant argues that the steel sheet of Okamoto does not inherently meet the claimed properties “because the processing of the dual phase steel sheet of Okamoto is different from the processing of the claimed dual phase steel sheet”. This argument largely is not persuasive because independent claim 12 does not recite process steps. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2145(VI). 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning or evidence to show inherency, the burden of production shifts to the applicant (MPEP 2112(V)). Evidence and reasoning in terms of chemical composition [0011-30], [0073-92], microstructure [0173-176], including grain size [0036], [0194-195], and mechanical properties [0187] disclosed by Okamoto has been provided, which is sufficient to establish the steel sheet of Okamoto as product appearing to be substantially identical to the presently claimed steel sheet. Note particularly that of the limitations of independent claim 12, regarding rejections over Okamoto, inherency is only relied upon to meet the yield stress.
In lieu of providing evidence that the steel sheet disclosed by Okamoto is structurally different from the presently claimed steel sheet, applicant generally argues that “[f]or a steel sheet, both the composition and the processing determine the microstructure (microstructural phases, precipitates, etc.) and the mechanical properties (yield stress, tensile strength, total elongation, uniform elongation, strain hardening exponent, yield ratio, and hole expansion ratio)”.  This argument is too general to amount evidence that the steel sheet disclosed by Okamoto is structurally different from the presently claimed steel sheet. The arguments of counsel cannot take the place of evidence in the record when evidence is required (MPEP 716.01(II) and 2145(I)). Further, it is not clear how this argument alone can be persuasive when Okamoto explicitly does meet the presently claimed microstructure [0173-176] despite the processing differences which applicant argues determine microstructure.
The specific process step(s) of the present invention which applicant compares against Okamoto is/are the “three-step cooling process after hot rolling” which applicant argues results in formation of precipitates which “act to refine the grain size and strengthen the dual phase steel sheet”. In comparing the grain size and strength (stress) disclosed by Okamoto, Okamoto explicitly meets the grain size [0036], [0194-195], and tensile strength (stress) ([0187], Tables 4 and 8) limitations which applicant argues result from the cooling rate of the insant disclosure; therefore, Okamoto appears meet the very structure which applicant is arguing the present steel requires a specific cooling scheme to meet.
Applicant’s arguments that examples of Okamoto meet the claimed properties and microstructure at compositions outside the claimed composition ranges are not persuasive because the grounds of rejection themselves are overlapping and/or encompassing ranges which MPEP 2144.05 establishes as sufficient grounds of rejection. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05(II)(A)). Merely pointing out examples of the prior art reference achieve certain claimed properties at compositions different from the claimed composition does not provide any conclusive evidence of the properties resulting from the compositions which are within the prior art reference and have not been measured. Okamoto is available as prior art for all it discloses, including the ranges of chemical composition [0011-30], [0073-92], microstructure [0173-176], including grain size [0036], [0194-195], and mechanical properties [0187]. See MPEP 2123. Evidence of criticality of the elements, which applicant argues, would be necessary to show nonobvious over the composition ranges particularly because, as applicant points out, “Examples 10, 11, and 13 include Mn (1.6%) exceeding the claimed maximum”, the claimed maximum amount of Mg is 1.5%, which is sufficiently close to 1.6% that, absent evidence of nonobvious to a statistical and practical significance, would be expected to exhibit the same properties as the presently claimed steel.
Applicant is encouraged to review the standards for evaluating evidence specifically described in MPEP 716.02 which discusses weighing evidence that aspects of the invention yield particular results. Such evidence includes the evidence required to show that a process step is critical to achieve a claimed feature and evidence required to show that a claimed range is critical over an overlapping or encompassing range. The only evidence of record is that provided in the specification as filed.  The specification only provides one example composition produced by one set of process parameters. This one example in the specification does not even meet the claimed composition requirement of “more than 0” vanadium. To establish nonobviousness of the presently claimed ranges over Okamoto, “evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” (MPEP 716.02(b)(I)). Results of evidence should be weighed and compared against the closest prior art reference (MPEP 716.02(b) and (e)), and the evidence commensurate in scope with hew claimed range should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. Criticality of the entire claimed range over the prior art cannot be determined from the single data point available as evidence.
Applicant argues rejection of dependent claim 20 only by virtue of its dependence on independent claim 12. This argument is not persuasive for the reasons given above with respect to independent claim 12.
Applicant is reminded that it was a previous change of transition phrase of independent claim 12 to “consisting of” thereby excluding elements which are not recited in claim 12, which had previously overcome rejections over Sumitomo Metal (JP931534A) under 35 USC 103. Applicant’s arguments regarding rejections over Sumitomo Metal (JP931534A) and over Sumitomo Metal in view of AN (US20170260602) in the reply dated November 4, 2021 rely on the transition phrase “consisting of”. These arguments are not persuasive because they do not apply to the claims currently under examination. Present claim 12 recites the transition phrase “comprising”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736